       Case 2:17-cr-00113-GEKP Document 133 Filed 04/19/21 Page 1 of 1



                      1.N THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                    CRIMINAL ACTION

              v.

JOHNBROWN                                                   No. 17-113-2

                                           ORDER

       AND NOW, this 15th day of April, 2021, upon consideration of John Brown's pro se

Motion to Vacate/Set Aside/Correct His Sentence pursuant to 28 U.S.C. § 2255 (Doc. No. 128),

the Goverrunent's Response in Opposition (Doc. No. 129), Mr. Brown's Reply (Doc. No. 130),

and for the reasons discussed in the accompanying Memorandum, it is hereby ORDERED that:

       1. Mr. Brown's Motion (Doc. No. 128) is DENIED; and

       2. No probable cause exists to issue a certificate of appealability.




                                                     UNITED STATES DISTRICT JUDGE




                                                 1
